         Case 1:16-cv-10403-ADB
Case: 18-1302                   Document
                Document: 54 Page: 1     114Filed:
                                       Date   Filed03/08/2019
                                                    03/08/19 Page 1 ofID:
                                                               Entry   1 6238288




                United States Court of Appeals
                                For the First Circuit
                                   _____________________

 No. 18-1302
                                       YURY RINSKY,

                                      Plaintiff, Appellee,

                                               v.

                              CUSHMAN & WAKEFIELD, INC.,

                                     Defendant, Appellant.
                                     __________________

                                         JUDGMENT

                                    Entered: March 8, 2019

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

       Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 judgment of the district court is affirmed.


                                                    By the Court:

                                                    Maria R. Hamilton, Clerk


 cc:
 Benjamin M. McGovern
 Edward F. Whitesell Jr.
 Ralph T. Lepore
 Robert R. Berluti
 Sawnie A. McEntire
 Paula Danielle Taylor
 John William Dennehy
 Mark D. Szal
